Citation Nr: 0007513	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-10 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a shell fragment wound of the right chest with 
scar and retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
November 1968 and from April 1970 to February 1973.  He was 
in Vietnam from December 15, 1967, to November 23, 1968, and 
from September 26, 1970, to September 25, 1971.  He was 
assigned to the 22nd Infantry with the United States Army 
during his first period of service.  He was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, and the 
Silver Star Medal for his first period of service in Vietnam.  

The instant appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which found clear and 
unmistakable error in an October 1985 rating decision which 
had not assigned a separate noncompensable disability 
evaluation for residuals of a shell fragment wound of the 
right chest with scar and retained foreign body.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
June 1998 for due process reasons.


FINDING OF FACT

The appellant's service-connected residuals of a shell 
fragment wound of the right chest have been manifested since 
service by two 0.5 centimeter (cm) scars on the right lateral 
chest; a through-and-through injury of the pectoralis major 
and/or the latissimus dorsi (Muscle Group II); and X-ray 
evidence of retained foreign bodies in the right midlung 
field and the soft tissues of the right side of the chest 
wall.


CONCLUSION OF LAW

With the resolution of every reasonable doubt in the 
veteran's favor, the schedular criteria for a 20 percent 
evaluation for residuals of a shell fragment wound of the 
right chest have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56(b), 4.73, Diagnostic Code 5302 
(1999); 38 C.F.R. §§ 4.72, 4.73, Diagnostic Code 5302 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for a 
compensable evaluation for his service-connected residuals of 
the shell fragment wound of the right chest within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  All necessary 
development was performed, including VA examinations, and 
pertinent VA treatment records were associated with the 
claims folder.  For these reasons, the Board finds that VA's 
duty to assist the appellant, 38 U.S.C.A. § 5107(a), has been 
discharged.  A disposition on the merits is now in order.

In evaluating the appellant's request for a compensable 
rating, the Board has considered all the evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1996 & 
1999).  In so doing, it is the Board's responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In evaluating a service-connected disability, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The available service medical records from the veteran's 
first period of service do not reference combat wounds to the 
right chest.  However, his October 1969 examination at the 
beginning of his second period of service noted scars on the 
right side of the chest.

The veteran first filed a claim for compensation for grenade 
shrapnel in the right side of the chest in May 1985.  During 
a June 1985 VA examination, the veteran reported that in May 
1968 he received multiple grenade fragment injuries and was 
hospitalized for nine days.  A chest X-ray revealed several 
small opacities consistent with foreign bodies in the right 
midlung field and in the soft tissues of the right side of 
the chest wall.  Physical examination revealed two dime-sized 
scars in the right lateral upper rib cage area.  The scars 
were not depressed and were not adherent.  Service connection 
for residuals of a shell fragment wound of the left thigh and 
right rib cage was granted by rating decision dated in 
October 1985, and a noncompensable disability evaluation was 
assigned.  

In August 1994 the veteran filed a claim for increased 
ratings for his service-connected disabilities.  The 
subsequent June 1995 rating decision did not list a shell 
fragment wound of the right chest as a service-connected 
disability, including in connection with the service-
connected shell fragment wound of the left thigh.  January 
1996 VA chest X-rays showed a metallic density in the right 
lung base and a nodular density in the right apex.  He was 
advised to follow-up with his physician.  A January 1996 
private chest X-ray report noted "[t]hree small metallic 
densities overlie the lower portion of the right chest which 
may represent shrapnel."  The densities ranged in size from 
two to four millimeters.  During a July 1996 VA examination, 
the veteran reported off and on chest pain with activity 
which he attributed to his scar. 

As noted above, the February 1997 rating decision on appeal 
found clear and unmistakable error in an October 1985 rating 
decision which had not assigned a separate noncompensable 
disability evaluation for residuals of a shell fragment wound 
of the right chest with scar and retained foreign body.

A June 1997 scars examination noted two 1-1 1/2  cm circular 
scars.  The scars were not deep and were normal in texture 
and color.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, or cosmetic 
effects as regards the scars.  There was no tenderness or 
pain on objective demonstration, and there was no limitation 
function of the parts affected.  The examiner noted normal 
respiratory movements and normal breath sounds.  The 
diagnosis was shrapnel injury with multiple asymptomatic 
scars.

A September 1998 VA scars examination noted that the veteran 
complained of occasional chest pain with certain types of 
movements.  The chest scars measured 0.5 cm in diameter, and 
no foreign body was felt.  The scars were normal in texture 
and color.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, or 
disfigurement as regards the scars.  There was no limitation 
function of the parts affected.  The examiner noted that 
color photographs were not taken as the scars were so faint 
they might not show up on a photograph.  The diagnosis was 
"[t]wo scars on the right side of the chest, with mild 
occasional pain as the patient claims that he has retained 
foreign body on the right side of the chest."

The medical evidence reveals that the shell fragment wound 
residuals of the right chest include two scars on the right 
lateral chest; a through-and-through injury of the pectoralis 
major and/or the latissimus dorsi (Muscle Group II); and X-
ray evidence of retained foreign bodies in the right midlung 
field and the soft tissues of the right side of the chest 
wall.  Given the location of the scars on the right lateral 
chest and the X-ray evidence of retained foreign bodies in 
the right midlung field, the Board finds that the medical 
evidence demonstrates that the shell fragment wound caused a 
through-and-through injury of the pectoralis major and/or the 
latissimus dorsi (Muscle Group II).

As a preliminary matter, the Board notes that the provisions 
of the rating schedule governing evaluation of muscle 
injuries recently were amended.  See 62 Fed. Reg. 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The Board also notes that the RO, as 
requested in the Board's remand, did readjudicate the 
appellant's disability based on the revised criteria prior to 
the returning the claims file to the Board.  Thus, the Board 
finds that no prejudice will result to the appellant by way 
of appellate review of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92 
(July 24, 1992).

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The pertinent 
provisions of §§ 4.56 and 4.73, Diagnostic Codes 5302 (Muscle 
Group II), are substantially the same under both the old and 
the revised criteria.  Therefore, as to those revised 
regulations, they have no direct bearing on the resolution of 
this appeal.  Moreover, the Secretary has not made a 
determination as to whether the prior regulations pertaining 
to rating muscle injuries are more or less favorable to an 
appellant than the new regulations.

However, as noted above, the amendments included removing and 
reserving 38 C.F.R. §§ 4.47-4.54, and 4.72.  Some of these 
removed provisions were placed in other regulations in the 
amended regulations.  Thus, to ensure fairness, it is 
necessary to consider both sets of regulations in evaluating 
the veteran's disability.  The Board will consider both the 
old and the new regulations in assessing the issue currently 
before it.

The shell fragment wound of the right chest is currently 
rated as noncompensably disabling under Diagnostic Code 7805 
for scars.  Diagnostic Code 7805 provides that scars are 
rated by limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).  As the medical evidence does 
not show that the shell fragment wound scars of the right 
chest limit the function of the right chest in any way, the 
Board deems that a noncompensable rating is appropriate under 
Diagnostic Code 7805.  

The Board has also considered whether other Diagnostic Codes 
are for application. Other ratings for scars depend upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  The veteran does not contend that his right 
chest scars are disfiguring.  The VA examination reports have 
consistently found the chest scars are not disfiguring and 
have no cosmetic effect.  In fact, the most recent VA 
examination report revealed that the scars were very small 
and were so faint it was doubtful they would show up on 
photographs.   Likewise, VA examination reports have never 
revealed that the chest scars are poorly nourished with 
repeated ulceration.  Thus, the Board does not find that the 
scars warrant a compensable evaluation under either 
Diagnostic Code 7800 or 7803.  

The Board also finds that a compensable rating is not 
warranted for the scars based on tenderness and pain on 
objective demonstration.  The 1985 VA examination report did 
not note pain at the site of the chest scars, and the veteran 
reported that he had no residuals.  VA examination reports in 
1994 and 1997 specifically found no pain on objective 
demonstration. 

In this regard, the Board notes that the old regulations 
state that "[a] description of the residuals of . . . a 
[shell fragment] wound in terms of one or more superficial 
scars does not, however, evidence the application of medical 
knowledge and observation to the extent required."  
38 C.F.R. § 4.49 (1996).  The old regulations also state that 
"[s]kin scars are incidental and negligible" and that 
"[i]t is the deep intramuscular and intermuscular scarring 
that is disabling."  38 C.F.R. § 4.50 (1996).

Thus, the Board has also considered the application of 
applicable Diagnostic Codes concerning muscle injuries.  The 
medical evidence shows that there was a through-and-though 
injury of the pectoralis major and/or the latissimus dorsi 
(Muscle Group II).  Both the old and the new regulations 
require that a through-and-through injury with muscle damage 
be rated at least moderately disabling for each group of 
muscles affected.  38 C.F.R. § 4.56(b) (1999); 38 C.F.R. 
§ 4.72 (1996).  

The Board notes that a moderate disability of the pectoralis 
major and/or the latissimus dorsi (Muscle Group II) warrants 
a 20 percent disability evaluation under either the old or 
the revised regulations.  38 C.F.R. § 4.73, Diagnostic Code 
5302 (1999 & 1996).  The next higher, 30 percent, rating is 
warranted for a moderately severe injury.  Id.  

There are numerous factors to be considered in the evaluation 
of disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma with respect to 
moderate disability of muscles versus moderately severe 
disability of muscles.  These factors are essentially the 
same in the old and new regulations.  38 C.F.R. § 4.56 (1999 
& 1996).

Moderately severe disability of muscles may include "through 
and through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i) (1999).  
The history of the injury could include "[s]ervice 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound."  38 C.F.R. 
§ 4.56(d)(3)(ii) (1999).  There might also be a "[r]ecord of 
consistent complaint of cardinal signs and symptoms . . . 
and, if present, evidence of inability to keep up with work 
requirements."  Id.  Objectively, there exists "[e]ntrance 
and (if present) exit scars, indicating track of missile 
through one or more muscle groups."  38 C.F.R. 
§ 4.56(d)(3)(iii) (1999).  There are also "[i]ndications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side."  Id.  
Cardinal symptoms of muscle wounds include loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

The evidence of record does not support a rating in excess of 
20 percent for the muscle disability under Diagnostic Code 
5302 under either the old or the new regulations.  The 
criteria for a moderately severe muscle injury are not met.  
The veteran did not report prolonged hospitalization.  He 
indicated that he was hospitalized for about a week for his 
injuries.  VA muscles examinations have consistently found no 
significant muscle disability.  The medical findings include 
no loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  The Board 
finds that the evidence therefore does not more nearly 
approximate the criteria needed for a moderately severe 
injury of the pectoralis major and/or the latissimus dorsi 
(Muscle Group II).

The VA must also consider functional impairment and effects 
of painful motion.  38 C.F.R. §§ 4.40, 4.59 (1999).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As the veteran has complained of no more than occasional 
chest pain with certain movements, as noted above, the Board 
does not find that a rating in excess of 20 percent for his 
shell fragment wound of the right chest is warranted due to 
pain.  Consequently, there is no basis on the record for 
assigning the veteran a higher rating under 38 C.F.R. §§ 4.40 
or 4.59.

In March 1997 the veteran's notice of disagreement requested 
a higher rating for his service-connected shell fragment 
wound residuals of the right chest "due to the position of 
the foreign metal which can cause potential to move into my 
lungs" thereby creating a "hazardous medical condition."  
In a written statement dated in December 1998 he expressed 
his concern that cancer might develop as a result of the 
retained foreign bodies.  There is no competent evidence 
demonstrating that the veteran now has or has ever had an 
active malignant process or that his right chest shell 
fragment wounds have led to any additional disability.  
Possible future disability, while a concern of the veteran, 
is not now a disability for VA compensation purposes.  For VA 
compensation purposes, the disability alleged must be a 
present disability.  38 C.F.R. § 4.1 (1999); see Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991) ("disability" means 
"impairment in earning capacity").

Inasmuch as the claim was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, based on the February 1997 rating decision 
finding of clear and unmistakable error in the 1985 rating 
decision, the Board has considered whether the veteran is 
entitled to a "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  It is the Board's conclusion, however, 
that since the veteran filed his original claim for service 
connection, his shell fragment wound of the right chest been 
20 percent disabling.  Consequently, a "staged rating" is 
not warranted.

Hence, with the resolution of every reasonable doubt in the 
veteran's favor, the Board finds that an increased rating, to 
20 percent and no more, for the veteran's residuals of a 
shell fragment wound of the right chest is warranted, 
effective from May 1, 1985.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5302 (1999 & 1996).


ORDER

A claim for a compensable disability evaluation for residuals 
of a shell fragment wound to the right chest with a scar and 
retained foreign bodies, is granted, to 20 percent, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

